Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 29, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00927-CV



                           IN RE PAS, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-35337

                        MEMORANDUM OPINION

      On October 22, 2013, relator PAS, Inc. filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Mike Engelhart, presiding
judge of the 151st District Court of Harris County, to vacate a discovery order
dated on or about June 3, 2013. Relator also filed an emergency motion for
temporary relief, requesting a stay of all proceedings in the court below pending
our ruling on the petition for writ of mandamus.

      Relator has not established that it is entitled to the extraordinary relief of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus and
emergency motion for temporary relief.


                                                   PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.




                                         2